Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Board of Directors General Electric Capital Services, Inc.: We consent to the incorporation by reference in the registration statement (No. 33-7348) on Form S-3 of General Electric Capital Services, Inc. of our report dated February 20, 2008, except as to notes 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 19, 20, 21, 22 and 23, which are as of October 1, 2008, relating to: (i) the statement of financial position of General Electric Capital
